Case 20-10343-LSS Doc 3713 Filed 05/12/21 Page1of2

FILED

901 MAY 12 AM 9:07
Dear: Ju stice Lauka Sel Iber Fi Iver shaensct RUPTCY COUR:

MISTRICT OF DELAWARE

a ase: I of of
| the CA gexua] lawsut. [here is 50
IMuck Conrupat ior) UA Our GQevernment and courts
that L hove | lost all \epe. Anow the. 1S,
Be, 3 r4 ght and wrong 1s Whong and the

AB did Othe 0 protect the chdren
— We wanted to be au Scouts. {4s S
+ime 4, the m +e make Tha, NGS hight to
ithe wctinis ot this heinous crime. The
Bont COLT PA ‘es that NSuned the
BSA aA lso NCE C to pret 4 the nictims, (18
cnly right they elo.’ Z ‘will not seftle fap
pennies on fhe Moller.

Me ke then be } 1e (| res onsable Lor Heir
lachions. Lf T molested a ohld D Td be
pPhaseeuted to the max. They toshould be
| hosicuteo 0 the WA and (hey te: BSA
shoaled be Jesalved. i Ur ( Me los4, Yig and
tnad'fic: hq i$ at a al | dinte h, gh and tlle BSA

 

Te part of these Aeinous Cnimed.
| asf that you ale what's right and HNiake
| the ag “7 6

gacd to the victim Se

Yours Prach
a
|

there MISUPARCE CONPe NES make

 
    

FOREVER “Wy
USA |

 

Tustre Laura Selher Si lversten

3 SA Bank ruptey Case by
62 uy M anket S+reet b th Fleer 3h.
Wilmington PE 14 Fol Ds”

N
—
oO
N
o
Do
oO
ou
|
N
—.
N
a
—
LO
oO
TC
o
ir
o
a
Nn
o
oO
oO
Q
Y
WY)
—
o
Tt
o
oO
=
oO
N
D
©
O

 
